  Case 1:19-cv-05483-LDH-RER Document 5 Filed 09/27/19 Page 1 of 3 PageID #: 16



                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                 NEW YORK REGIONAL OFFICE
                                             200 VESEY STREET
                                                  SUITE 400
                                       NEW YORK, NEW YORK 10281-1022




                                                                                  WRITER’S DIRECT DIAL:
                                                                                  TODD D. BRODY
                                                                                  TELEPHONE: (212) 336-0080

                                                             September 27, 2019
By ECF

Hon. LaShann DeArcy Hall
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     SEC v. Ajzenman, et al , 19 Civ. 5483 (LDH)(RER)

Your Honor:

        Attached for the Court’s review is a proposed consent judgment in the above-referenced case.
Pursuant to the consent judgment, the Defendants Michael Ajzenman (“Ajzenman”) and Cutting Edge
Business Services, Inc. (“Cutting Edge”) would be enjoined from violating Sections 5 of the Securities
Act [15 U.S.C. § 77e]. In addition, Ajzenman and Cutting Edge would be jointly and severally liable
for disgorgement of $199,050.56, representing profits gained as a result of the conduct alleged in the
Complaint, together with prejudgment interest thereon in the amount of $34,286.34 for a total of
$233,336.90. Ajzenman would also be liable for a civil penalty in the amount of $7,500 and Cutting
Edge would be liable for a civil penalty of $40,000. We respectfully request that the Court approve the
consent judgment.

        The United States Court of Appeals for the Second Circuit has laid out the following standard
for district court review of a consent judgment in a government enforcement action such as this one:
           [T]he proper standard for reviewing a proposed consent judgment involving an
           enforcement agency requires that the district court determine whether the
           proposed consent decree is fair and reasonable, with the additional requirement
           that the ‘public interest would not be disserved,’ eBay, Inc. v. MercExchange,
           547 U.S. 388, 391…(2006), in the event that the consent decree includes
           injunctive relief. Absent a substantial basis in the record for concluding that the
           proposed consent decree does not meet these requirements, the district court is
           required to enter the order.
  Case 1:19-cv-05483-LDH-RER Document 5 Filed 09/27/19 Page 2 of 3 PageID #: 17
The Honorable LaShann DeArcy Hall
September 27, 2019
Page 2

SEC v. Citigroup Global Mkts., Inc., 752 F.3d 285, 294 (2d Cir. 2014). The Second Circuit has
explained that a district court evaluating the fairness and reasonableness of a Commission consent
judgment should assess at least four factors: (1) “the basic legality of the decree”; (2) “whether the
terms of the decree, including its enforcement mechanism, are clear”; (3) “whether the consent decree
reflects a resolution of the actual claims in the complaint”; and (4) “whether the consent decree is
tainted by improper collusion or corruption of some kind.” Id. at 294–95 (citations omitted). The
Second Circuit has further emphasized that, when a court considers whether the “public interest would
not be disserved” by a proposed injunction, “[t]he job of determining whether the proposed S.E.C.
consent decree best serves the public interest…rests squarely with the S.E.C., and its decision merits
significant deference.” Id. at 296.
        The proposed consent judgment agreed to by the parties is fair and reasonable because it meets
all four Citigroup factors. First, the remedy the judgment would impose – the injunction and the
monetary relief – is legal. Congress has expressly authorized the injunctions and the penalties. See 15
U.S.C. § 77t(b) (Injunctive relief); 15 U.S.C. § 77t(d) (Penalties). Disgorgement and prejudgment
interest are also well-established remedies in SEC civil enforcement actions. See, e.g., SEC v. De
Maison, 2019 U.S. App. LEXIS 26476 (2d Cir. Aug. 30, 2019); SEC v. Bronson, 2018 U.S. App.
LEXIS 32621 (Nov. 19, 2018). Second, the injunction and its enforcement mechanism are clear. As
long as Ajzenman and Cutting Edge do not engage in the sale of unregistered securities (without a
proper exemption), they will not violate the injunction. Furthermore, the consent judgment makes
clear that the Court would retain jurisdiction to enforce these terms. Third, the Judgment reflects a
resolution of all of the claims asserted in the Complaint, the Complaint’s Prayer for Relief specifically
requests a permanent injunction against the defendants as well as disgorgement, prejudgment interest
and penalties. Fourth, no improper collusion or corruption has tainted the consent judgment. This was
an arm’s length negotiation.
        Finally, the public interest “would not be disserved” by the injunctive relief imposed on the
Ajzenman and Cutting Edge. Citigroup, 752 F.3d at 294. As described in the Complaint, since 2006,
Ajzenman, through Cutting Edge, has regularly purchased convertible debt issued by publicly traded
companies, exercised the conversion feature of the debt instrument held, and then sold the resulting
stock into the public market. As such, a permanent injunction is warranted to protect the investing
public from the potential of future sales of unregistered securities. See, e.g., SEC v. Manor Nursing
Ctrs., Inc., 458 F.2d 1082, 1101 (2d Cir. 1972) (“The courts have an obligation, once a violation has
been established, to protect the public from a continuation of the harmful and unlawful activities”
(quoting United States v. Parke, Davis & Co., 362 U.S. 29, 48 (1960))).
  Case 1:19-cv-05483-LDH-RER Document 5 Filed 09/27/19 Page 3 of 3 PageID #: 18
The Honorable LaShann DeArcy Hall
September 27, 2019
Page 3

       For the reasons set forth above, we respectfully request that the Court approve the proposed
consent judgment. If the Court has any questions, I can be reached at (212) 336-0080.

                                                    Respectfully submitted,

                                                           /s/ Todd D. Brody
                                                    Todd D. Brody
                                                    Senior Trial Counsel
Encl.

cc:     Maranda E. Fritz (via email)
